PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,364,566
Issue Date: 30 Jul 2019
Application No. 15/295,172
Filing or 371(c) Date: 17 Oct 2016
Attorney Docket No: N/A

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and (e), filed March 29, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”). 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) above. 

With respect to (1): The benefit chain presented in the March 29, 2021 ADS is unacceptable. 
As stated in the decisions on petition, mailed December 11, 2019, March 12, 2020, and February 10, 2021, the benefit chain in this application cannot be corrected until the benefit chain in the earlier filed application is corrected. Application No. 15/090,460’s benefit information must be corrected before this application’s benefit information can be corrected. Multiple entries 

In addition, the March 29, 2021 ADS is not in compliance with 37 CFR 1.76(c)(2).

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

The ADS filed with the present petition does not identify the information that is being changed, with underlining for insertions. Applicant should underline any information he types or writes in the Domestic Benefit/National Stage Information section of the ADS.

There should be no information struck-through or bracketed because there is no information of record that must be removed.  

Applicant must also submit a draft certificate of correction and the $30 balance due for the certificate of correction fee. The certificate of correction fee increased from $150 to $160 on October 2, 2020, and applicant is responsible for paying the current fee amount in full. 

The draft certificate of correction should add a “Related U.S. Application Data (63)” section to the Front Page of the Letters Patent. Applicant should list the non-provisional applications in the benefit chain and the relationships among them in the “Related U.S. Application Data (63)” section. Applicant should also add a “(60)” section to the Front Page of the Letters Patent and list all the provisional applications in the benefit chain in that section. Finally, applicant should correct the specification itself. Please delete the existing “CROSS REFERENCED TO RELATED APPLICATION” section and add a “CROSS REFERENCE TO RELATED APPLICATIONS” SECTION” and recite the entire benefit chain.

Applicant is once again encouraged to correct the benefit information in Application No. 15/090,460 via the petition process before filing a renewed petition in this application. 

Once the benefit information in Application No. 15/090,460 is corrected, then applicant should file a renewed petition under 37 CFR 1.78(c) and (e), an ADS with appropriate underlining in the Domestic Benefit/National Stage Information section to show inserted information, a draft certificate of correction, and the $30 balance due on the $160 certificate of correction fee in this application. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web


Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.